Name: 87/396/EEC: Commission Decision of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Spain pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  fisheries;  Europe
 Date Published: 1987-07-30

 Avis juridique important|31987D039687/396/EEC: Commission Decision of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Spain pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) Official Journal L 208 , 30/07/1987 P. 0044 - 0048*****COMMISSION DECISION of 6 July 1987 approving the programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted by Spain pursuant to Council Regulation (EEC) No 355/77 (Only the Spanish text is authentic) (87/396/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 17 March 1987 the Spanish Government forwarded a programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991 pursuant to Regulation (EEC) No 355/77; whereas it forwarded additional information concerning this programme on 25 March 1987; Whereas the aim of the programme is to modernize and improve distribution networks, modernize and increase productivity in the fish-canning industry, develop to a certain extent the prepared products and aquaculture sectors, diversify production and improve product quality; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas any development of the processing and marketing of fishery products arising from the implementation of the programme should be consistent with the foreseeable development of resources and with the consequences and objectives of the multiannual guidance programmes for the fishing fleet and aquaculture in Spain for the period 1987 to 1991; whereas to that end provision should be made for reviewing the programme; Whereas the Spanish authorities should adopt the measures necessary for improving the statistical data on the sectors covered by the programme; whereas such improvement should help ensure closer monitoring of the programme and, hence, improved evaluation of its impact on the processing and marketing of fishery products in Spain; Whereas, in the light of the current Community market situation for canned sardines, the present Decision cannot prejudge any Community measures which may shortly be adopted in this sector; whereas, while awaiting these measures, projects creating an increase in overall production which may not be in line with the proven evolution of effective demand and the trading patterns structure of this type of product, cannot be taken into consideration during the implementation of the programme; whereas in its project examination, the Commission should take account in particular of the objectives of the improvement of market competitiveness of enterprises, of product quality and of factory hygiene conditions; Whereas the Community market in preserved tuna is very competitive and consequently particular care should be taken with regard to investments in that industry in order to avoid difficulties in marketing the products concerned; Whereas the programme contains the details listed in Article 3 of Regulation (EEC) No 355/77; whereas the aims set forth in Article 1 of the said Regulation may be achieved; Whereas the measures provided for in this Decision are in accordance with the opinion delivered jointly by the Standing Committee on Agricultural Structure and the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The programme on the processing and marketing of fishery and aquaculture products for the period 1987 to 1991, submitted on 17 March 1987 by the Spanish Government pursuant to Regulation (EEC) No 355/77 and most recently supplemented on 25 March 1987, the essential features of which are described in Annex I, is hereby approved subject to the provisions set forth in Annex II. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 6 July 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. ANNEX I ESSENTIAL FEATURES OF THE PROGRAMME ON THE PROCESSING AND MARKETING OF FISHERY AND AQUACULTURE PRODUCTS FOR THE PERIOD 1987 TO 1991, SUBMITTED BY SPAIN PURSUANT TO COUNCIL REGULATION (EEC) No 355/77 1. Purpose of the programme Development of the processing and marketing of fishery and aquaculture products. 2. Definition of the area concerned The entire territory of Spain. 3. Duration of the programme The programme covers the period from 1 January 1987 to 31 December 1991. 4. Objectives of the programme The objectives are: - the modernization and improvement of distribution networks with a view to improving product quality, - the modernization of the canning industry together with an increase in productivity, - the development of the processed-product and aquaculture sectors in order to meet the increase in demand, - the diversification of output of processed products. 5. Measures planned and priorities Within the general framework of the programme, particular emphasis will be placed on the following measures: - In the case of primary marketing: - ensuring that there is a sufficient number of marketing and canning facilities and that their geographical distribution is satisfactory, thereby facilitating links with production and market regulation, - making basic improvements and refinements to the existing operational arrangements for primary marketing and the transparency thereof, - promoting improved product quality and presentation and the improved distribution of products by means of an appropriate transportation network, - guaranteeing product hygiene; - In the case of processing and secondary marketing: (1) Preserved and semi-preserved anchovies: - increasing productivity, - rationalizing the production processes, - technological restructuring from the point of view of scale and concentration of the industry in the Canary Islands; (2) Salted preparations: - improving manufacturing, - bringing this sub-sector into line with health standards, - setting up new high-technology industries with a view to the manufacture of new products; (3) Products of mainland aquaculture and fish-farming: promoting fresh trout-farming on an industrial scale; (4) Final marketing: establishing major new markets and restructuring others so as to bring them into line with new health and technological requirements. 6. Financing The total cost of the investments planned for the duration of the programme is approximately Ptas 46 000 million (around ECU 315 million), which may be broken down as follows: 1.2.3 // // // // // Millions of Ptas // Millions of ECUs (1) // // // // Primary marketing: // // // - Auction markets // 2 569,7 // 17,7 // - Refrigeration facilities // 2 393,1 // 16,5 // - Deep-freeze and non-refrigerated // 7 000,0 // 48,0 // - Data processing // 670,8 // 4,6 // - Back-up equipment // 1 877,6 // 12,9 // - Refrigerated transportation // 1 421,5 // 9,8 // // // // Total // 15 932,7 // 109,5 // // // // Secondary marketing: // // // - Preserved and semi-preserved anchovies // 8 217,0 // 56,3 // - Prepared products (deep-frozen and prepared dishes) // 18 127,0 // 125,2 // - Mainland sea-farming // 474,5 // 3,0 // - 'Final' marketing // 3 125,0 // 21,5 // // // // Total // 29 943,5 // 206,0 // // // (1) 1 ECU = Pta 144,812 (rate on 1 March 1987). The financial data and the breakdown by type of investment are merely intended as a guide. ANNEX II 1. The Commission considers that the programme submitted by the Government of Spain as a framework for future Community or national financing schemes for the sector concerned constitutes a suitable basis for the development of the processing and marketing of fishery and aquaculture products. 2. The Commission would stress the importance of the future development of resources and of the objectives and execution of the multiannual guidance programmes for the fishing fleet and aquaculture where the development of the processing and marketing of fishery products is concerned. The Commission reserves the right to review this programme so that the progress made with the development of resources and the structural measures planned for the fishing fleet and aquaculture in Spain (for the period 1987 to 1991) may be taken into consideration in an appropriate manner in relation to the processing and marketing of fishery products. 3. The Commission would point out to the Spanish authorities the need to improve information collection, in particular of statistical data, for the areas covered by this programme. During its execution, measures to improve such information gathering should be taken by the Spanish authorities so as to provide fuller details of the processing and marketing of fishery products in Spain and the development thereof as the programme is implemented. Such monitoring of the programme should in particular ensure that overcapacity is avoided, particularly in the sector dealing with preserved and processed products. 4. In the light of the current Community market siuation for canned sardines, the Commission emphasises that the present decision does not prejudge any Community measures which may shortly be adopted in this sector. While awaiting these measures, projects creating an increase in overall production which may not be in line with the proven evolution of effective demand and the trading patterns structure of this type of product shall not be taken into consideration during the implementation of the present programme. In its project examination, the Commission shall take account in particular of the objectives of the improvement of market competitiveness of enterprises, of product quality and of factory hygiene conditions. 5. With regard to preserved tuna, the Commission would point out to the Spanish authorities that the Community market for this product is highly competitive. Care should be taken therefore with regard to investments in this industry, given the possible difficulties which could arise in the marketing of preserved tuna. 6. The Commission notes that this programme is very ambitious and that the volume of investment planned for its execution is very substantial. The Commission questions, therefore, whether the entire programme can in fact be executed during the coming five years, given the foreseeable budgetary constraints in the Community. 7. The Commission would point out that the investments forecast in this programme do not determine the level of any financial assistance that may be granted by the Community.